UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A3 [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year endedMarch 26, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, No par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of September 25, 2010 was $10,462,554. There were a total of 4,994,157 shares of the Registrant’s Common Stock outstanding as of May 18, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents have been incorporated by reference into the parts indicated: PART OF FORM 10-K DOCUMENT PART III Registrant’s PROXY STATEMENT for its 2011 Annual Meeting of Shareholders to be filed no later than 120 days after the close of the fiscal year ended March 26, 2011. 2 GIGA-TRONICS INCORPORATED FORM10-K/A EXPLANATORY NOTE This Amendment No.3 to the annual report of Giga-tronics Incorporated on Form10-K/A (“Form10-K/A” or “Amended Filing”) amends our annual report on Form10-K for the year ended March 26, 2011, which was originally filed on May 19, 2011 (“Original Form10-K”). This amendment is being filed for the purpose of restating certain amounts in the Selected Financial Data in Item6, Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item7, Financial Statements in Item8, Controls and Procedures in Item9A and Exhibits in Item 15. Subsequent to filing the Company’s annual report on Form 10-K, for the year ended March 26, 2011, the Company determined that a full valuation allowance on its deferred tax asset should have been maintained as of March 26, 2011.Management determined that it was necessary to maintain the valuation allowance against its deferred tax assets after considering information that should have been used to measure the positive and negative evidence regarding the ultimate realization of the net deferred tax assets in the original assessment. Realization of the net deferred tax asset is dependent upon the Company’s ability to generate future taxable income.In its reassessment, Management concluded that objective and verifiable negative evidence represented by historic losses outweighed more subjective positive evidence of anticipated future income.As a result, the Company determined it necessary to maintain a full valuation allowance against its net deferred tax asset and is restating its financial statements on this Amended Filing for the year ended March 26, 2011. The results of this change on the Consolidated Balance Sheet as of March 26, 2011, Consolidated Statement of Operations for the year ended March 26, 2011, and Consolidated Statement of Cash Flows for the year ended March 26, 2011, are discussed under Note 2 to the Consolidated Financial Statements. The restatement reflects non-cash adjustments and has no effect on previously reported operating income results Pursuant to the rules of the SEC, Item15, PartIV has also been amended to contain the currently dated certifications from the company’s principal executive officer and principal financial officer as required by Section302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of the Company’s principal executive officer and principal financial officer are attached to this Amended Filing as Exhibits31.1, 31.2, and 32. This Form 10-K/A does not reflect events occurring after the filing of the Original Form10-K, other than the restatement for the matter discussed above. Accordingly, this Form 10-K/A should be read in conjunction with the Original Form 10-K (except as amended hereby), as well as the Company’s other filings subsequent to the filing of the Original Form 10-K, including any amendments to those filings.Concurrent with the Form 10-K/A, the company will file amended Forms 10-Q for the first, second and third quarters of fiscal year ended March 31, 2012. 3 TABLE OF CONTENTS EXPLANATORY NOTE 3 PART II Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis Of Financial Condition and Results Of Operation 8 Item 8. Financial Statements and Supplementary Data 14 Consolidated Balance Sheets as of March 26, 2011 and March 27, 2010 15 Consolidated Statements of Income for the years ended March 26, 2011 andMarch 27, 2010 16 Consolidated Statements of Shareholders’ Equity for the years ended March 26, 2011and March 27, 2010 17 Consolidated Statements of Cash Flows for the years ended March 26, 2011 andMarch 27, 2010 18 Notes to Consolidated Financial Statements 19 Report of Independent Registered Public Accounting Firm 30 Item 9A. Controls and Procedures 31 PART IV SIGNATURES 34 Exhibit Index 35 4 ITEM 6.SELECTED FINANCIAL DATA The following table sets forth selected financial data for the Company’s last five fiscal years.This information is derived from the Company’s audited consolidated financial statements, unless otherwise stated.This data should be read in conjunction with the consolidated financial statements, related notes, and other financial information included elsewhere in this report. 5 SELECTED CONSOLIDATED FINANCIAL DATA Summary of Operations: Years Ended (In thousands except per share data) As restated March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Net sales $ Gross profit Operating expenses Interest income (expense), net 4 ) 7 36 Pre-tax income (loss) from continuing operations ) ) ) Provision for income taxes 31 2 2 2 1 Income (loss) from continuing operations ) ) ) Income (loss) on discontinued operations, net of income taxes - - 75 ) 28 Net income (loss) $ $ $ ) $ ) $ ) Basic earnings (loss) per share: From continuing operations $ $ $ ) $ ) $ ) On discontinued operations - - ) Net earnings (loss) per share - basic $ $ $ ) $ ) $ ) Diluted earnings (loss) per share: From continuing operations $ $ $ ) $ ) $ ) On discontinued operations - - ) Net earnings (loss) per share - dilutive $ $ $ ) $ ) $ ) Shares of common stock - basic Shares of common stock - dilutive Financial Position: Years Ended (In thousands except per share data) As restated March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Current ratio Working Capital $ Total assets $ Shareholders' equity $ Percentage Data: Years Ended (Percentage of net sales) As restated March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Gross profit % Operating expenses % Interest (expense) income, net % %) % % % Pre-tax income (loss) from continuing operations % % %) %) %) Income (loss) on discontinued operations, net of income taxes % % % %) % Net income (loss) % % %) %) %) 6 SELECTED CONSOLIDATED FINANCIAL DATA The following is a summary of unaudited results of operations for the fiscal years ended March 26, 2011 and March 27, 2010. Quarterly Financial Information (Unaudited) 2011(As restated) (In thousands except per share data) First Second Third Fourth Year Net sales $ Gross profit Operating expenses Interest (expense) income, net (1
